Case 18-12656-BFK            Doc 26      Filed 11/05/18 Entered 11/05/18 16:56:25               Desc Main
                                         Document     Page 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Alexandria Division

In re:                                                        *
                                                              *
MICHAEL BOWAN SIVY,                                           *         Case No. 18-12656-BFK
                                                              *         Chapter 7
                                                              *
         Debtor.                                              *
_____________________________________________________________________
U.S. BANK NATIONAL ASSOCIATION, AS                            *
TRUSTEE FOR STRUCTURED                                        *
ADJUSTABLE RATE MORTGAGE LOAN                                 *
TRUST, MORTGAGE PASS-THROUGH                                  *
CERTIFICATES, SERIES 2006-4                                   *
                                                              *
         Movant,                                              *
                                                              *
v.                                                            *
                                                              *
MICHAEL BOWAN SIVY                                            *
                                                              *
and                                                           *
                                                              *
DONALD F. KING, TRUSTEE                                       *
                                                              *
         Respondents.                                         *

ANSWER AND OPPOSITION TO MOTION FOR RELIEF FROM AUTOMATIC STAY

         DONALD F. KING, TRUSTEE (“Trustee”), by counsel, files his Answer and

Opposition to the Motion for Relief From the Automatic Stay (“Motion”) filed by U.S. Bank

National Association, as Trustee For Structured Adjustable Rate Mortgage Loan Trust, Mortgage

Pass-Through Certificates, Series 2006-4 (“Movant”) in the above referenced case for the

property located at 43884 River Point Drive, Leesburg, VA 20176 (“Property”), and states as

follows:
ALEXANDER M. LAUGHLIN (VSB No. 25237)
Counsel for Trustee
ODIN, FELDMAN & PITTLEMAN, P.C.
1775 Wiehle Avenue, Suite 400
Reston, Virginia 20190
Laughlin: 703-218-2134
Fax: 703-218-2160
Email: Alex.Laughlin@ofplaw.com
Case 18-12656-BFK        Doc 26    Filed 11/05/18 Entered 11/05/18 16:56:25           Desc Main
                                   Document     Page 2 of 3



       1.      The Trustee admits the allegations contained in Paragraphs 1-2.

       2.      The Trustee, lacking sufficient knowledge of the allegations contained in

Paragraphs 3-9 of the Motion, neither admits nor denies such allegations and requires proof

thereof.

       3.      The Trustee admits the allegations contained in Paragraph 10 that the Debtors

scheduled the value of the Property at $850,000.00.

       4.      The Trustee lacks sufficient knowledge of the allegations contained in Paragraph

11 of the Motion and neither admits or denies such allegations and requires proof thereof.

       5.      The Trustee denies the allegations in Paragraphs 12 and 13 of the Motion.

                                     AFFIRMATIVE DEFENSE

       Movant alleges that the unpaid principal amount due under its Note with the Debtor is

approximately $468,201.99. The Debtor scheduled the value of the Property at $850,000.00.

The Trustee is evaluating the extent of the equity in the property. Assuming, without admitting,

that Movant’s allegations in the Motion are correct, there is an equity cushion protecting

Movant’s alleged interest in the Property.

       WHEREFORE, Donald F. King, Trustee, by counsel, requests that this Court enter an

order denying Movant’s Motion for Relief from the Automatic Stay.


                                             DONALD F. KING, TRUSTEE
                                             By Counsel




                                                2
Case 18-12656-BFK         Doc 26   Filed 11/05/18 Entered 11/05/18 16:56:25          Desc Main
                                   Document     Page 3 of 3


By:           /s/ Alexander M. Laughlin
        ALEXANDER M. LAUGHLIN, ESQUIRE (VSB No. 25237)
        Counsel for Trustee
        ODIN FELDMAN & PITTLEMAN PC
        1775 Wiehle Avenue, Suite 400
        Reston, Virginia 20190
        Phone: 703-218-2134
        Fax:    703-218-2160
        Alex.Laughlin@ofplaw.com


                               CERTIFICATE OF SERVICE


       I HEREBY CERTIFY that a true and accurate copy of the foregoing Opposition was sent
on the 5th day of November, 2018 via Notice of Electronic Filing to all registered users in this
case pursuant to this Court’s CM/ECF Policy, including Counsel for the Movant, The U.S. Bank
National Association, As Trustee For Structured Adjustable Rate Mortgage Loan Trust,
Mortgage Pass-Through Certificates, Series 2006-4, and counsel for the Debtor.

Heather D. McGivern
Post Office Box 2548
Leesburg, VA 20177

Robert Sergio Brandt
The Law Offices of Robert S. Brandt
1513 King Street
Alexandria, VA 22314

Michael Bowan Sivy
43884 River Point Drive
Leesburg, VA 20176

                                            /s/ Alexander M. Laughlin
                                            Alexander M. Laughlin
#4089767v1 31070/00001




                                               3
